Per Curiam:
The complaint is by a taxpayer against the individuals who were respectively town supervisor and superintendent of highways of Oyster Bay. In separate causes of action it charges illegal payments by the supervisor upon alleged unlawfully issued warrants by the superintendent of highways. The relief asked is that the defendants may he adjudged to restore the moneys to the town of Oyster Bay, and that the town have judgment for such amounts.
One ground of demurrer is, that the town of Oyster Bay is a necessary party. The statutes authorizing such taxpayer’s action (Code Civ. Proc. § 1925; Gen. Mun. Law [Consol. Laws, chap. 24; Laws of 1909, chap. 29], § 51) have no requirement to join the municipality. The acts were to enable the taxpayer himself to assert the rights of the municipality, by clothing the individual taxpayer with such a representative power. In favor of such a remedy against a use of public money contended to be illegal, a somewhat liberal construction should be given. (Prince v. Crocker, 166 Mass. 347, 348; Annis v. McNulty, 51 Misc. Rep. 121, 130; 116 App. Div. 909.) No doubt the town may 'voluntarily come in and make itself a party. Neither are the beneficiaries of these payments necessary to be joined. This is not an action to cancel a contract, or to annul any right of third persons. Indeed, a finding in favor of the plaintiff may not affect the rights of these payees. The policy of this legislation is to let a taxpayer squarely test the legality of such official acts, without having that issue clouded by complications arising from remedies as against third parties. Here the complaint charges various sums as misapplied, and illegally paid, with knowledge that the same were without warrant of law. This sufficed, without the averment in the words of the Code, that such misappropriations were “waste or injury *864to ” the funds of the town, which would be merely a pleader’s conclusion of law. Other grounds of demurrer have been considered, but are unfounded.
The order overruling the demurrer should be affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.